Citation Nr: 1606302	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected asthma. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected asthma.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1987 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a December 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's left hip disability was caused by his service-connected asthma.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for a left hip disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has contended that his left hip disability was caused by his service-connected asthma, specifically by the required medication taken to treat his asthma.  See, e.g., August 2009 Claim (stating that "[h]ip condition contended to be from VA med[ical] [prescriptions], including steroids").  The Veteran was afforded a VA examination in December 2009, which noted a diagnosis of avascular necrosis and degenerative joint disease of the left hip.  Subsequent VA treatment records indicated that the Veteran underwent a total left hip arthroplasty in August 2010.

Various VA treatment records addressed the etiology of the Veteran's left hip disability and indicated that such disability was secondary to his service-connected asthma, specifically to required medication.  In a February 2010 note, Dr. S. stated that that Veteran "has a history of Prednisone intake on and off orally for the last 12 years for his chronic obstructive pulmonary disease."  The note also stated that "[a]part from that I do not see any other risk factors" and referenced various other risk factors that the Veteran did not have.  The note then stated that "[i]n the absence of other reasons for his [avascular necrosis] with a strong history of oral Prednisone intake for a long time, I think his [avascular necrosis] is most likely related to his oral Prednisone intake in the past."  In a May 2010 treatment note, Dr. S. stated that "in the absence of any other possible etiology, steroid intake is more than the likely cause for his left hip [avascular necrosis]."  In a December 2010 treatment note, Dr. S. stated that "[r]egarding the etiology of his osteonecrosis of the left hip...oral steroid intake for asthma is more than the likely cause for his osteonecrosis of the left hip" (the Board notes that osteonecrosis is synonymous with avascular necrosis).  In a March 2010 treatment note, Dr. B. referenced that the Veteran had avascular necrosis of the left hip secondary to steroids.  In a December 2010 treatment note, Dr. B. stated that the Veteran had avascular necrosis of the left hip "secondary to chronic prednisone use" and that the Veteran's avascular necrosis "is most surely due to the long years of frequent prednisone use, even if his dose was only 10-20 mg daily most of the time.  The length of therapy with prednisone and the cumulative dose is important here."  In a May 2010 treatment note, Dr. G. noted a diagnosis of avascular necrosis of the left hip, stated that "it is very likely [the Veteran's] avascular necrosis is directly related to his steroid use for his asthma" and that "I have no control over C&P but it is my opinion, Dr. B[]'s opinion, and Dr. S[]'s opinion [the Veteran's avascular necrosis] is directly related to his steroid use for his asthma."  

Alternatively, a December 2009 VA opinion, provided as part of a VA examination, was negative as to whether the Veteran's avascular necrosis or degenerative joint disease was caused by or a result of medications given for asthma.  The rationale stated in part that "[t]he overall incidence of developing osteonecrosis as a consequence of steroid therapy is very low" and referenced the Veteran as being "on low dose prednisone" in 2008 and taking "no oral steroids in 2009."  

Upon review of the evidence of record, as referenced above, various VA treatment records from multiple providers indicated that the Veteran's left hip disability was secondary to his service-connected asthma and, on the other hand, a December 2009 VA opinion included a negative opinion as to this issue.  Each conclusion is supported by adequate rationale, and based on examination of the Veteran and review of the relevant records.  As such, they are probative, despite coming to different conclusions.  In light of these probative opinions, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's left hip disability was caused by his service-connected asthma, specifically by required medication.  As such, the criteria for entitlement to service connection for a left hip disability have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


ORDER

Entitlement to service connection for a left hip disability is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

With respect to the Veteran's right hip disability claim, initially, it is unclear what the correct diagnosis (or diagnoses) is for the Veteran's right hip.  As noted, the Veteran was afforded a VA examination in December 2009 and the examination report noted a diagnosis of bilateral hip avascular necrosis and bilateral hip degenerative joint disease.  Subsequent VA treatment records, however, did not indicate a diagnosis of avascular necrosis for the Veteran's right hip.  For example, a December 2011 treatment note referenced a MRI of the right hip as not showing any avascular necrosis of the right hip, a July 2012 treatment note referenced a review of hip x-rays and stated that there was no evidence of any avascular necrosis and a December 2013 treatment note referenced recent x-rays as revealing no visible signs of avascular necrosis.  Other treatment records referenced other diagnoses related to the Veteran's right hip.  For example, a May 2014 treatment note referenced right hip labral injury, early hip arthritis changes and right hip impingement.  An October 2014 treatment note referenced right hip subchondral cyst and early arthritis changes.  A November 2014 treatment note referenced MRI results as showing a small labral tear.  Further, at the December 2015 Board hearing, the Veteran referenced osteoporosis and osteopenia and referenced a July 2012 bone density scan as showing "a negative 2.5."  See also December 2010 VA Form 9 (including reference by the Veteran to osteoporosis).  A July 2012 VA treatment note referenced a bone density scan as being "rated a 1.2" and contained an assessment stating "[p]atient have some osteopenia conditions."  A March 2014 VA treatment note stated that the Veteran reported he was told that he was "starting to have osteopenia from long term steroid use."  

Regardless of the specific diagnosis, the Veteran has contended that his right hip disability was caused by his service-connected asthma, specifically by the required medication taken to treat his asthma.  See, e.g., August 2009 Claim.  A negative VA opinion was provided in December 2009 which stated that the Veteran's avascular necrosis and hip degenerative joint disease was less likely as not "caused by or a result of medications given for asthma."  Initially, the Board notes that this opinion did not address whether the Veteran's right hip disability was aggravated by his service-connected asthma, to include by required medication.  As such, the Board concludes that remand is required for an additional VA examination and opinion.  As discussed above, it is unclear what the correct diagnosis (or diagnoses) is for the Veteran's right hip and whether he has right hip avascular necrosis.  As the December 2009 opinion referenced right hip avascular necrosis and because other diagnoses beyond those referenced in the opinion (avascular necrosis and degenerative joint disease) may exist, the opinion on remand must also address whether any right hip disability found during the appeal period was caused by the Veteran's service-connected asthma, to include required medication.  

In addition, on the Veteran's September 1995 separation examination report of medical history, he reported having ever had or now having painful joints.  In the section completed by a medical professional, it was noted that the Veteran's bilateral hips pop.  In light of this notation, on remand an opinion must also be provided addressing direct service connection.  

Further, with respect to direct service connection, the Veteran has referenced being exposed to chemicals while stationed at Ft. McClellan and that his right hip disability is related to such exposure.  See February 1, 2012 Veteran Statement.  
VA has a public website that discusses "potential exposure at Fort McClellan."  See http://www.publichealth.va.gov/exposures/fort-mcclellan/.  The website states that "[s]ome members of the...Army Military Police School...may have been exposed to one or more of several hazardous materials, likely at low levels, during their service at Fort McClellan."  The site further states that "[p]otential exposures could have included, but are not limited to" radioactive compounds, chemical warfare agents and airborne polychlorinated biphenyls.  The Veteran's personnel records were unable to be obtained, but the Veteran submitted copies of diplomas from the Army Military Police School for in-service training that indicated that he was at Ft. McClellan from December 1987 to April 1988 and from March 1989 to April 1989.  See August 2012 VA Memorandum (stating that the Veteran's personnel records were unavailable).  As such, on remand, the opinion addressing direct service connection must also consider whether any right hip disability found during the appeal period is related to the Veteran's reported chemical exposure at Ft. McClellan.

Finally, additional records may be outstanding and while on remand effort must be undertaken to attempt to obtain such records.  With respect to VA treatment records, such records appear to be complete up to April 2015, with the exception of a gap between March 2013 and November 2014 where the records of record appear to be incomplete.  While on remand, all outstanding VA treatment records, to include from March 2013 to November 2014 and from April 2015, must be obtained.  Additionally, evidence of record indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability.  A November 2011 VA treatment note referenced the Veteran requesting SSA disability forms to be completed and a September 2012 VA examination report referenced that the Veteran stopped working in 2009 and that he "has been on social security disability since."  VA has a duty to assist a Veteran in obtaining relevant and adequately identified records and as the evidence of record referenced the Veteran being in receipt of SSA disability benefits, any available SSA records concerning the Veteran's claim for disability benefits must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from March 2013 to November 2014 and from April 2015.
2.  Obtain any available SSA records concerning the Veteran's claim for disability benefits.

3.  After completion of the steps above, schedule the Veteran for a VA examination with respect to his right hip disability claim.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

First, the examiner is asked to identify any diagnoses present during the period on appeal (dating to approximately August 2009) for the Veteran's right hip.  As discussed in the body of the remand above, various diagnoses have been referenced in the evidence of record (both medical and lay), to include avascular necrosis, degenerative joint disease, a subchondral cyst, hip impingement, a labral tear, osteopenia and osteoporosis.

Second, the examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified right hip disability present during the period on appeal (dating to approximately August 2009 ) is due to or caused by the Veteran's service-connected asthma, to include required medications.

While review of the entire claims folder is required, attention is invited to the medical treatise information submitted by the Veteran in December 2010 that discussed side effects of various asthma medications.  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified right hip disability present during the period on appeal (dating to approximately August 2009) has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected asthma, to include required medications.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of any right hip disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected asthma, to include required medications.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified right hip disability present during the period on appeal (dating to approximately August 2009) is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the September 1995 separation examination report of medical history, where the Veteran  reported having ever had or now having painful joints, and containing in the section completed by a medical professional, a notation that the Veteran's bilateral hips pop.

The examiner must also consider whether any right hip disability found during the appeal period is related to the Veteran's reported chemical exposure at Ft. McClellan.  This issue is discussed further in the body of remand above; the Veteran also provided related information in February 2012 and June 2012 and further information is available via a VA public website at: http://www.publichealth.va.gov/exposures/fort-mcclellan/.  

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


